DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being obvious over Bae et al. (US 2019/0012555) in view of Liu (US 2021/0051253).
	In regard to claim 7, Bae et al. teach a terminal, comprising a display panel and an optical fingerprint identification assembly arranged under the display panel, wherein the display panel is provided with a light-transmitting region for the optical fingerprint identification assembly (fig. 1 and paragraph 47, protection layer and heat dissipation layer removed), and the optical fingerprint identification assembly comprises a lens (element 810), an image sensor (element 830), and a band-pass filter (element 840); wherein a color of mixed light passing through a fingerprint identification region of a screen of the display panel is determined in accordance with three-primary colors of red, green and blue when the terminal operates to recognize the object (paragraph 93, the blue and green pixels are on and the red is off. The mixed light (green and blue) is determined in accordance with these 3 colors); wherein the mixed light passing through the fingerprint identification region is provided by the display panel which includes at least a blue pixel, a green pixel and a red pixel (paragraph 81) but does not teach wherein light allowed to pass through the band-pass filter is monochromatic light, and the monochromatic light is blue light (Bae et al. teach passing blue and green light through the filter).
	Liu teaches a band-pass filter arranged at a light-entering side of the image sensor (element 53) wherein light allowed to pass through the band-pass filter is monochromatic light, and the monochromatic light is blue light (fig. 7 and paragraph 78).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. with the monochromatic filters of Liu. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Bae et al. with the monochromatic filters of Liu because the separate monochromatic filters of Liu would work equally as well as the green-blue filter of Bae et al. One of ordinary skill in the art would regard the decision between the two as design choice.
	In regard to claim 8, Bae et al. teach wherein the display panel is an Organic Light-Emitting Diode (OLED) display panel (paragraph 33).
	In regard to claim 9, Liu teaches wherein the band-pass filter is arranged between the lens and the image sensor (fig. 6A, 53 between 51 and 54).
	In regard to claim 10, Liu teaches wherein the band-pass filter is arranged on, and attached to, the image sensor (fig. 6A).
	In regard to claims 11 and 12, Bae et al. and Liu teach all the elements of claims 11 and 12 except the attachment mechanism.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. and Liu with the claimed attachment methods. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Bae et al. and Liu with the claimed attachment methods because, absent a showing of criticality, one of ordinary skill in the art could use any available attachment method. Both methods would work predictably and the specification makes no mention of the benefit or usefulness of either method.
Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Bae et al. in view of Liu  further considered with Shiga et al. (US 2019/0005631).
In regard to claim 13, Bae et al. and Liu teach all the elements of claim 6 except wherein a wavelength of the light allowed to pass through the band-pass filter is within a range acquired through adding a predetermined margin to a wavelength range of the monochromatic light.

The three are analogous art because they all deal with the same field of invention of image detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. and Liu with the filter tolerances of Shiga et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Bae et al. and Liu with the filter tolerances of Shiga et al. because adding a tolerance to the filter would ensure the image is detected even if there are imperfections in the device.
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. Applicant argues on page 5 that Liu allows a green color to pass through the color filter and not the claimed blue color. Bae et al. teach a band-pass filter that allows both green and blue to pass. These two colors are used for fingerprint recognition. Liu teaches 3 separate monochromatic filters for red, green and blue. The claim does not state only blue can be used for detection. The claim states there is a monochromatic blue filter. As stated above, the substitution of the blue-green filter for separate monochromatic filters would be obvious to one of ordinary skill in the art.
Applicant continues to argue on page 6 that Bae et al. fail to teach a mixed color is determined in accordance with the three primary colors. Bae et al. teach red, green and blue sub-pixels. Bae et al. also teach a mixed blue-green color used for fingerprint detection. The claim states the mixed color is determined in accordance with the three-primary colors. This limitation does not preclude one of the primary colors from being off. Provided there is a mixed color with some combination of these three primary colors, the claim limitation is met.
Applicant continues to argue on pages 7 and 8 that Liu fails to teach limitation B. Liu is not cited as teaching limitation B.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623